                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


CONOCOPHILLIPS ALASKA, INC.,

                      Plaintiff,

                v.

FORREST WRIGHT; AMANDA                        Case No. 3:19-CV-00311-SLG
WRIGHT; NATHAN KEAYS; KELLY
KEAYS; ECO EDGE ARMORING,
LLC; DAVID BENEFIELD; WRIGHT
CAPITAL INVESTMENTS, LLC; and
DB OILFIELD SUPPORT
SERVICES,

                      Defendants.




    ORDER DIRECTING CONOCOPHILLIPS TO FILE A PUBLIC VERSION OF
                       ITS EX PARTE MOTION

         On     December    12,    2019,   Plaintiff   ConocoPhillips   Alaska,   Inc.

(“ConocoPhillips”) filed an ex parte motion for a temporary restraining order and

preliminary injunction.1 The Court granted the temporary restraining order on

December 13, 2019.2




1   Docket 3.
2   Docket 9.
       Courts “recognize[] a ‘general right to inspect and copy public records,

including judicial records and documents . . . This right is justified by the interest

of citizens in ‘keeping a watching eye on the workings of public agencies.’” 3

Accordingly, ConocoPhillips shall file with this Court for public record a version of

its motion at Docket 3 and accompanying papers no later than December 19,

2019.4 In the alternative, ConocoPhillips shall file a notice, on or before that same

date, explaining why some or all of its motion papers should not be in the public

record.



       DATED this 17th day of December, 2019 at Anchorage, Alaska.


                                                    /s/ Sharon L. Gleason
                                                    UNITED STATES DISTRICT JUDGE




3Kamakana v. City & Cty. Of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting
Nixon v. Warner Communs., Inc., 435 U.S. 589, 597 (1978)).
4ConocoPhillips shall include public versions of the documents at Docket Nos. 3, 4, 5,
and 7. ConocoPhillips may redact any sensitive information according to Fed. R. Civ. P.
5.2.


Case No. 3:19-cv-00311, ConocoPhillips Alaska, Inc. v. Wright, et al.
Order Directing ConocoPhillips to File a Public Version of its Ex Parte Motion
Page 2 of 2
